Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UPMC d/b/a UNIVERSITY OF Case No. 3:16-cv-204
PITTSBURGH MEDICAL CENTER, and
UPMC ALTOONA f/k/a ALTOONA
REGIONAL HEALTH SYSTEM,

JUDGE KIM R. GIBSON

Plaintiffs,

CBIZ, INC., CBIZ BENEFITS &
INSURANCES SERVICES, INC., and
JON S. KETZNER,

Defendants.

MEMORANDUM OPINION

 

This case arises from Plaintiff UPMC’s (“UPMC”) acquisition of Plaintiff UPMC Altoona
(“Altoona”) (collectively “Plaintiffs”)—an acquisition which, according to Plaintiffs, resulted in
millions of dollars in damages from Defendants’ (collectively “Defendants”) negligent
understatement of Altoona’s pension plan liabilities. Pending before the Court are the following
motions in limine:

¢ Defendants’ “Motion in Limine to Preclude Evidence of UPMC’s Corporate Good Acts
and Good Character” (ECF No. 266) and brief in support (ECF No. 267), and Plaintiffs’

memorandum in opposition (ECF No. 310);

e Defendants’ “Motion in Limine to Exclude any Argument, Testimony, or other Evidence
on Punitive Damages, or in the Alternative, to Bifurcate Trial” (ECF No. 270) and brief in

support (ECF No. 271), and Plaintiffs’ memorandum in opposition (ECF No. 311);
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 2 of 14

e Plaintiffs’ “Motion in Limine No. 8 to Exclude use of an Opinion Issued in In re Greater
Southeast Community Hospital Corp.” (ECF No. 275), Defendants’ response in opposition
(ECF No. 312), and Plaintiffs’ reply (ECF No. 342); and

e Plaintiffs’ “Motion in Limine No. 12 to Exclude Evidence Concerning UPMC’s Retention
of Litigation Counsel” (ECF No. 277), and Defendants’ response in opposition (ECF No.
313).

The motions are fully briefed and ripe for disposition. For the following reasons, the Court:

DENIES Defendants’ motion to preclude evidence of UPMC’s good acts and character
(ECF No. 266);
e DENIES Defendants’ motion to exclude evidence on punitive damages, or in the
alternative to bifurcate trial (ECF No. 270);
e GRANTS Plaintiffs’ motion to exclude use of an opinion issued in another proceeding
(ECF No. 275); and
¢ GRANTS Plaintiffs’ motion to exclude evidence concerning its retention of litigation
counsel (ECF No. 277).
IL. Background!
The parties filed the instant motions in limine on March 13, 2020. (ECF Nos. 266, 270, 275,
277). The responses in opposition were filed on April 10, 2020. (ECF Nos. 310, 311, 312, 313). The
reply brief to one of the motions was filed on May 8, 2020. (ECF No. 342). The Court held oral

argument on May 15, 2020. (ECF No. 347).

 

1 A detailed description of the factual background of this case can be found in the Court’s Memorandum
Opinion and Order Denying Summary Judgment. (ECF No. 252).

-2-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 3 of 14

ITI. Relevance

Under Rule 402 of the Federal Rules of Evidence, relevant evidence is admissible unless
the Constitution, a federal statute, the Federal Rules of Evidence, or rules prescribed by the
Supreme Court provide otherwise. Fed. R. Evid. 402. Evidence is relevant if it has any tendency
to make a fact of consequence more or less probable than it would be without the evidence. Fed.
R. Evid. 401. Rule 401 does not set a high standard for admissibility. Hurley v. Atl. City Police
Dep't, 174 F. 3d 95, 109-10 (3d Cir. 1999). The Third Circuit has explained:

[R]elevancy is not an inherent characteristic of any item of evidence but exists

only as a relation between an item of evidence and a matter properly provable in

the case. Because the rule makes evidence relevant if it has any tendency to prove

a consequential fact, it follows that evidence is irrelevant only when it has no
tendency to prove the fact.

Blancha v. Raymark Indus., 972 F.2d 507, 514 (3d Cir. 1992).

Under Rule 403, relevant evidence is inadmissible “if its probative value is substantially
outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403. Rule 403 mandates a
balancing test, “requiring sensitivity on the part of the trial court to the subtleties of the particular
situation.” United States v. Vosburgh, 602 F.3d 512, 537 (3d Cir. 2010). Importantly, ““unfair
prejudice’ as used in Rule 403 is not to be equated with testimony simply adverse to the opposing
party. Virtually all evidence is prejudicial or it isn’t material. The prejudice must be ‘unfair.’”
Carter v. Hewitt, 617 F.2d 961, 972 n.14 (d Cir. 1980). “Unfair prejudice” means an “undue
tendency to suggest decision on an improper basis, commonly, though not necessarily, an
emotional one.” McBride v. Petulla, No. 3:16-cv-256, 2020 WL 1032535, at *1 (W.D. Pa. Mar. 3,

2020) (quoting Fed. R. Evid. 403 advisory committee’s note to 1972 proposed rules).
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 4 of 14

III. Discussion

A. The Court-Denies Defendants’ Motion to Exclude Evidence of UPMC’s Good
Acts and Character (ECF No. 266)

1. The Parties’ Arguments

Defendants argue that the Court should exclude evidence of UPMC’s corporate good acts
and good character because this evidence is irrelevant and unfairly prejudicial. (ECF No. 267 at
2). Specifically, Defendants’ seek to exclude evidence that UPMC is: (1) saving lives; (2) treating
cancer; (3) conducting medical research; (4) curing diseases; (5) developing new drugs and
treatments; and (6) making significant medical contributions. (I[d.). Evidence regarding UPMC’s
good deeds or character has no probative value on Defendants’ liability or Plaintiffs’ conduct in
this case. (Id. at 4). This evidence is also unduly prejudicial, confuses the issues, and misleads
the jury because this evidence may improperly influence the jury’s perception of UPMC. (Id.).

Plaintiffs’ respond that they do not intend to introduce the evidence for the purposes
Defendants describe. (ECF No. 310 at 1). Instead, Plaintiffs intends to offer evidence of the
healthcare practice to provide background on UPMC and Altoona, to the extent it relates to their
claims. (Id.). For example, Plaintiffs’ intend to offer testimony on the capital spending and
foundation commitment to Altoona as part of the affiliation, as well as from Altoona’s former
President that additional spending cuts would have jeopardized critical services for many people.
(Id. at 2). The Court should therefore deny the motion to exclude this evidence. (Id.).

2. Evidence of UPMC’s Healthcare Practices Is Relevant and Plaintiffs Do
Not Intend to Offer any Character Evidence of Good Acts

The Court holds that evidence of UPMC’s healthcare practice is admissible because it

provides the jury with important background on UPMC and Altoona that is relevant for the jury

-4-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 5 of 14

to understand the nature of this case and financial considerations of hospitals and healthcare
providers. Defendants’ have not shown how the probative value of any of the evidence that
Plaintiffs intends to offer is substantially outweighed by the danger of unfair prejudice. Plaintiffs
have stated that they do not intend to offer any of this evidence for an improper character
purpose. If Defendants feel that the testimony at trial crosses an improper line into unfairly
prejudicial or improper character evidence, Defendants may object to that evidence at trial.

Accordingly, the Court denies Defendants’ Motion to Exclude Evidence of UPMC’s Good
Acts and Character.

B. The Court Denies Defendants’ Motion to Exclude Evidence on Punitive
Damages, or in the Alternative, to Bifurcate Trial (ECF No. 270)

1. The Parties’ Arguments

Defendants argue that the Court should preclude evidence relating to punitive damages
because Plaintiffs do not have any evidence that can show that they are entitled to such damages.
(ECF No. 271 at 2). Ketzner believed that his actuarial methods and assumptions were sound,
meaning that he did not appreciate the risk of harm to Plaintiffs. (Id.). This good faith belief
defeats Plaintiffs’ demand for punitive damages. (Id.). Plaintiffs’ assertion that Ketzner failed to
disclose his methods and assumptions is not evidence that Ketzner understood that his
calculations were wrong. (Id. at 5). Plaintiffs’ assertion that Ketzner worked without peer review
is also not relevant because there is no evidence that peer review is required under any of the
relevant actuarial rules. (Id.). Moreover, Defendants could not have acted in conscious disregard
of the risks created by UPMC reliance on Ketzner’s 2012 pension liability report because

Defendants did not discover Ketzner’s alleged errors until 2015. (Id. at 2). In arguing against
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 6 of 14

punitive damages, Defendants contend that Ketzner lacks the requisite “evil motive” or “reckless
indifference to the rights of other” to support such an award. (Id. at 3). Further, Plaintiffs alleged
reasonable reliance is insufficient. (Id. at 7). In the alternative, Defendants request that if Plaintiffs
are permitted to seek punitive damages, the Court bifurcate the trial on the issue of punitive
damages to avoid prejudice to it. (Id. at 11).

Plaintiffs respond that, except for evidence of CBIZ’s wealth, they should be allowed to
present the evidence supporting punitive damages in their case-in-chief. (ECF No. 311 at 2). This
evidence includes: (1) Ketzner’s knowing and conscious decision to conceal his made-up,
erroneous actuarial assumptions; (2) Ketzner’s knowing and conscious use of those same
assumptions; (3) CBIZ’s knowing and conscious decision to use an employee — Mike Miller —
who lacked any actuarial training or credentials to partner with Ketzner, and then to falsely
represent Miller as a “Staff Actuary” to Altoona; (4) CBIZ’s knowing and conscious decision to
skip peer review, coupled with Ketzner’s knowingly false statement in 2013 that his work had
undergone “a high level of internal peer review;” and (5) CBIZ’s decision to not report Ketzner
to professional disciplinary authorities because it wanted to shield itself from liability to UPMC.
(Id.).

Plaintiffs also contend that in complex cases such as this one, the Court should deny the
motion without prejudice and allow them to present their proof, while excluding evidence that is
relevant solely to the amount of punitive damages. (Id. at 3). Plaintiffs can introduce evidence at
trial which can show that Defendants’ had a subjective appreciation of a risk posed by their

misconduct and consciously disregarded that risk. (Id.).
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 7 of 14

Plaintiffs further argue that the actuarial assumptions that Ketzner employed were not
just wrong, they were indefensible. (Id. at 6). Plaintiffs continue that none of Defendants’
actuarial experts, or any CBIZ employee, will opine that Ketzner’s multiple undisclosed
assumptions were supportable. (Id.). Further, the fact that Ketzner claims that he believed his
actions were appropriate does not necessarily lead to the conclusion that he lacked subjective
knowledge that his actions were reckless, as the jury is entitled to use circumstantial evidence to
determine Ketzner’s state of mind. (Id. at 7). Plaintiffs also contend that Ketzner consciously hid
his assumptions from Altoona and other clients. (Id.).

Continuing, Plaintiffs argue that CBIZ’s repeated representation that Miller was a trained
actuary was intentional or reckless conduct and that it was also reckless for Ketzner to tell Altoona
that his actuarial work on Altoona’s pension plans had been subjected to a high level of internal
peer review, even though CBIZ conducted no peer review of his actuarial work. (Id.). Plaintiffs
suggest that the jury could find that in falsely reassuring Altoona that his work was subject to
peer review, Ketzner understood that he or Miller made errors in his work and deliberately
sought to divert Plaintiffs from suspicions about whether that work required closer examination.
(Id. at 9).

Plaintiffs argue that bifurcation is inappropriate in this case because all of the evidence
that is relevant for punitive damages, except for wealth, is also relevant to liability. (Id. at 11).
Plaintiffs contend that the consideration of punitive damages need not be deferred until

Defendants’ liability is established. (Id. at 12).
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 8 of 14

2. Except for CBIZ’s Wealth, the Jury May Consider Evidence Relevant to
Punitive Damages that is also Relevant to Liability and Damages

The Court holds that Plaintiffs may present evidence that is relevant to punitive damages
so long as it relates to liability and compensatory damages. A punitive damages claim must be
supported by evidence sufficient to establish that: (1) a defendant had a subjective appreciation
of the risk of harm to which the plaintiff was exposed; and (2) he acted in conscious disregard of
that risk. Brand Mktg. Grp. LLC v. Intertek Testing Servs., N.A., Inc., 801 F.3d 347, 360 (3d Cir. 2015)
(citing Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 772 (Pa. 2005)). Courts frequently decline
to grant pretrial motions to exclude evidence related to punitive damages without prejudice so
that the moving party may renew any objections to punitive damages claims at trial based upon
a fully developed factual record. R.D. v. Shohola, Inc., No. 3:16-cv-01056, 2019 WL 6211365, at *4
(M.D. Pa. Nov. 20, 2019).

The Court agrees with the approach taken by other courts and reserves its ruling on
whether the jury may be charged with a punitive damages claim until the end of trial with a fully
developed factual record. Plaintiffs may present evidence that is relevant both to liability and
punitive damages during their case-in-chief. Once Plaintiffs have presented all evidence for their
case-in-chief, except evidence related solely to the punitive damages claim, and prior to resting,
Plaintiffs shall inform the Court as such. Defendants may then move to exclude the punitive
damages claim. If the Court denies the motion, Plaintiffs may then introduce evidence solely
related to punitive damages.

Accordingly, the Court denies Defendants’ motion.
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 9 of 14

3. The Court Denies Defendants’ Request in the Alternative to Bifurcate
Trial

The Court holds that bifurcating trial into a liability phase and punitive phase is not in the
best interests of judicial economy and that not bifurcating will not prejudice the parties. A court
may order a separate trial on separate claims “for convenience, to avoid prejudice, or to expedite
and economize.” Fed. R. Civ. P. 42(b). The decision to bifurcate is left to the trial court’s discretion
after weighing “the various considerations of convenience, prejudice to the parties, expedition,
and economy of resources.” Emerick v. U.S. Suzuki Motor Corp., 750 F.2d 19, 122 (3d Cir. 1984).
Courts decline to bifurcate when a liability claim and claim for punitive damages have significant
overlapping evidence. See, e.g., Talley v. Burt, No. 2:16-cv-1318, 2019 WL 5842857, at *8 (W.D. Pa.
Nov. 7, 2019).

Here, the evidence for Plaintiffs’ liability claims and punitive damages claims will likely
have significant overlapping evidence. Evidence which can show Defendants’ negligence, which
is relevant to Plaintiffs’ liability claims, can also be used to show Defendants’ knowledge or
recklessness, which is relevant to Plaintiffs’ punitive damages claim. It would be inefficient to
bifurcate due to the significant overlapping evidence.

Accordingly, the Court denies Defendants’ request for bifurcation.

C. The Court Grants Plaintiffs’ Motion to Exclude use of an Opinion Issued in In
re Greater Southeast Community Hospital Corporation (ECF No. 275)

1. The Parties’ Arguments
Plaintiffs’ asserts that the Court should prohibit the use of the opinion issued by the
United States Bankruptcy Court for the District of Columbia in In re Greater Southeast Community

Hospital Corporation (“Southeast Opinion”). (ECF No 275). Anticipating that Defendants will

-9-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 10 of 14

attempt to use the Southeast Opinion to impeach UPMC’s expert witness Demchick, Plaintiffs
argue that the Southeast Opinion is irrelevant to this case and unfairly prejudicial (Id. at 2-3).

Defendants responds that they should be permitted to probe Demchick’s credibility,
including his qualifications, experience, and prior opinions. (ECF No. 312 at 1). Further,
Defendants seeks to cross-examine Demchick about his experience, including his prior expert
opinions. (Id. at 4).

2. The Opinion Issued in In re Greater Southeast Community Hospital
Corporation should be Excluded

The Court holds that the Southeast Opinion should be excluded. The Southeast Opinion,
issued by Bankruptcy Judge S. Martin Teel, Jr., is not relevant to the claims in this case. Even if
the Southeast Opinion were relevant, it appears that it would confuse the issues and mislead the
jury. See Fed. R. Evid. 403. However, Defendants are certainly free to probe Demchick’s
qualifications, experience, and prior opinions.

Accordingly, the Court grants Plaintiffs’ motion to exclude the Southeast Opinion.

D. The Court Grants Plaintiffs’ Motion to Exclude Evidence Concerning the
Retention of Litigation Counsel (ECF No. 277)

1. The Parties’ Arguments
Plaintiffs asserts that the Court should exclude evidence relating to the retention of
litigation counsel in 2015 because this evidence is not probative of any of the claims or defenses
in this case. (ECF No. 277 at 1-2). Additionally, the evidence is not relevant to punitive damages
because the jury looks only at the conduct of the defendant, not the plaintiff. (Id. at 3).

Introducing this evidence would unfairly prejudice Plaintiffs and waste trial time. (Id.).

-10-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 11 of 14

Defendants respond that UPMC’s retention of litigation counsel is relevant because: (1) it
provides key background information regarding the recalculation of Altoona’s funding
obligations; (2) UPMC used the information CBIZ provided to it as a basis for filing this case
against Defendants; and (3) punitive damages. (ECF No. 313 at 1). The evidence shows that
Defendants cooperated with UPMC after discovery of the alleged funding dispute, which rebuts
Plaintiffs’ claim that CBIZ and Ketzner did not fully cooperate with UPMC. (Id. at 3). UPMC’s
actions are relevant for the jury to consider when deciding the punitive damages issue. (Id.).
Plaintiffs will not suffer any prejudice if this evidence is introduced to the jury. (Id. at 4).

2. Evidence Concerning the Date of UPMC’s Retention of Litigation
Counsel Is Irrelevant

The Court holds that evidence of when UPMC retained counsel in this matter is irrelevant
because it has no tendency to make a fact of consequence more or less likely. The fact that UPMC
retained counsel in 2015 has no bearing on any of the relevant factual issues concerning the
negligence of CBIZ or UPMC during the time relevant to the Altoona affiliation, which occurred
before 2015. Nor is UPMC’s retention of litigation counsel relevant for punitive damages.
Punitive damages, if imposed, are based on the defendant’s conduct alone. Loughman v. Consol-
Pa. Coal Co., 6 F.3d 88, 101 (3d Cir. 1993); Pa. Suggested Standard Civil Jury Instructions § 8.20.
UPMC’s retention of counsel, therefore, is not relevant to whether the jury should award punitive
damages to UPMC in this case. Further, evidence relating to the retention of counsel would likely
confuse the issues and mislead the jury. See Fed. R. Evid. 403.

Accordingly, the Court grants Plaintiffs’ motion to exclude evidence relating to the

retention of litigation counsel.

-11-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 12 of 14

IV. Conclusion

For the forgoing reasons, the Court denies Defendants’ motion to preclude evidence of
UPMC’s good acts and character, denies Defendants’ motion to exclude evidence on punitive
damages, or in the alternative to bifurcate trial, grants Plaintiffs’ motion to exclude use of an
opinion issued in another proceeding, and grants Plaintiffs’ motion to exclude evidence
concerning its retention of litigation counsel.

An appropriate order follows.

-12-
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 13 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UPMC d/b/a UNIVERSITY OF Case No. 3:16-cv-204
PITTSBURGH MEDICAL CENTER, and
UPMC ALTOONA f/k/a ALTOONA
REGIONAL HEALTH SYSTEM,

JUDGE KIM R. GIBSON

Plaintiffs,

CBIZ, INC., CBIZ BENEFITS &
INSURANCES SERVICES, INC., and
JON S. KETZNER,

Newer ee eee eee eee eee eee ee

Defendants.

ORDER

boy
2

el? es

AND NOW, this ket day of March, 2021, upon consideration of “Defendants’ Motion in
Limine to Preclude Evidence of UPMC’s Corporate Good Acts and Good Character” (ECF No.
266), “Defendants’ Motion in Limine to Exclude any Argument, Testimony, or Other Evidence on
Punitive Damages, or in the Alternative, to Bifurcate Trial” (ECF No. 270), “Plaintiffs’ Motion in
Limine No. 8 to Exclude use of an Opinion Issued in In re Greater Southeast Community Hospital
Corp.” (ECF No. 275), and. “Plaintiffs Motion in Limine No. 12 to Exclude Evidence Concerning
UPMC’s Retention of Litigation Counsel” (ECF No. 277), and for the reasons set forth in the
accompanying Memorandum Opinion, it is HEREBY ORDERED that:
e “Defendants’ Motion in Limine to Preclude Evidence of UPMC’s Corporate Good Acts
and Good Character” (ECF No. 266) is DENIED;
e¢ “Defendants’ Motion in Limine to Exclude any Argument, Testimony, or Other
Evidence on Punitive Damages, or in the Alternative, to Bifurcate Trial” (ECF No. 270)
is DENIED;

e “Plaintiffs’ Motion in Limine No. 8 to Exclude use of an Opinion Issued in In re Greater

Southeast Community Hospital Corp.” (ECF No. 275) is GRANTED; and
Case 3:16-cv-00204-KRG Document 378 Filed 03/29/21 Page 14 of 14

e “Plaintiffs Motion in Limine No. 12 to Exclude Evidence Concerning UPMC’s

Retention of Litigation Counsel” (ECF No. 277) is GRANTED.

BY THE COURT:

   

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
